FILED
                            NOT FOR PUBLICATION                             MAR 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10334

               Plaintiff - Appellee,             D.C. No. 2:05-cr-01359-FJM

  v.
                                                 MEMORANDUM *
ENRIQUE ALDAY-LOPEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Enrique Alday-Lopez appeals from the district court’s order revoking his

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Alday-Lopez contends that the district court erred under United States v.

Miqbel, 444 F.3d 1173 (9th Cir. 2006), by improperly considering the need for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
punishment. This contention is belied by the record.

      Alday-Lopez also contends that the district court erred by providing an

insufficiently compelling justification for the sentence. The district court did not

commit procedural error. See United States v. Simtob, 485 F.3d 1058, 1062 (9th

Cir. 2007) (noting that deterrence is one consideration under 18 U.S.C.

§ 3553(a)(2)(B) and holding that “[t]he seriousness of the offense underlying the

revocation, though not a focal point of the inquiry, may be considered to a lesser

degree as part of the criminal history of the violator”). Moreover, in light of the

totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors

applicable under 18 U.S.C. § 3583(e), the sentence is substantively reasonable.

See Miqbel, 444 F.3d at 1181-82 (explaining the factors to consider under 18

U.S.C. § 3583(e)).

      AFFIRMED.




                                           2                                    10-10334